Title: To Thomas Jefferson from George Slaughter, 22 January 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville January 22d. 1781.

I wrote you by express the 19th instant giving an account of the news brought to us by a prisoner that made his escape from the Shawneese Indians; to which I refer you, the account brought by him is so well authenticated by the inclosed Letters and deposition that I’ve thought proper to dispatch another express, in consequence of which have also sent another Messenger to Fort Jefferson to meet Major Linctot with orders to the commanding officer there to supply him with all the ammunition that can be possibly spared  from that post with safety. Every thing here seems to be in confusion for want of a Court to swear in the Militia officers, and am apprehensive as there are but 4 members in the Country at present it will be some time before there can be a Court. In the mean time every man sems to do all that which he judges best.
I have the honor to be Yr Excellencies Mo Obt Huml servant,

George Slaughter

